Citation Nr: 1545812	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar, left eye (claimed as left eye scarring).

2.  Entitlement to a rating in excess of 10 percent for a tender scar, left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The Veteran had active service from December 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO awarded the Veteran two separate 10 percent ratings for his service-connected scar above his right eye.  The Veteran disagreed with these ratings, and perfected this appeal.

The Board acknowledges that the issue of entitlement to service connection for systolic murmur and tachycardia has been perfected, but not yet certified to the Board.  As the RO may still be taking action the issue, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The Veteran's scar above his left eye is 1 centimeter (cm) wide, and is elevated upon palpation.

2.  The Veteran has only one scar above his left eye, which is painful, but not unstable.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent rating, but no higher, for a scar, left eye based on disfigurement are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code (DC) 7800 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a tender scar, left eye have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's scar has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to higher initial ratings for that scar are fully satisfied, and any defect in the notice is not prejudicial.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, photographs, and his own lay statements.  VA received an additional photograph from the Veteran in May 2014.  Because the Veteran perfected his appeal after February 2, 2013, a waiver of initial AOJ review of this evidence is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.  

The Veteran was afforded VA scar examinations in September 2011 and August 2013 addressing the nature and severity of his facial scar.  The Board observes that the findings contained within the corresponding examination report are adequate for adjudicatory purposes.  It is clear that each examiner was aware of the Veteran's pertinent medical history, and rendered appropriate, relevant findings sufficient for adjudication of the Veteran's claim for higher ratings.  Although the Veteran has requested that his scar be reevaluated by VA, he has not claimed that the scar has worsened in severity, and there is nothing in the file, to include newly-submitted photographs, that suggests that the findings contained in the September 2011 and August 2013 are inadequate.    

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  Accordingly, the Board will address the issues below.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In this case, the RO awarded the Veteran service connection for a scar above his left eye in a May 2012 rating decision, and assigned two separate initial 10 percent disability ratings.  The Veteran disagreed with these ratings and perfected this appeal.

The initial 10 percent ratings for the Veteran's service-connected scar have been assigned pursuant to Diagnostic Codes (DC) 7800 and 7804, respectively.  The Board notes that the criteria for rating skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).   Because the Veteran filed his service-connection claim for his scar in March 2010 after these revisions, only the current criteria are applicable.  

Diagnostic Code 7800 provides that a scar of the head, face, or neck with one characteristic of disfigurement is rated 10 percent disabling.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling. 

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following:  (1) scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

The RO based its assignment of an initial 10 percent rating under DC 7800 on a finding that the Veteran's scar disability was characterized by only one element of disfigurement-namely, that his scar was elevated on palpation.  A VA examiner identified this characteristic in September 2011,  and subsequent observation by a second examiner in August 2013 made no suggestion of any change.  As such, the Board will assume that the Veteran's service-connected scar remains elevated, and this disfigurement characteristic is still present.  Crucially, for the reasons discussed below, the Board also finds that the Veteran's scar is characterized by a second element of disfigurement, and therefore, warrants the assignment of a 30 percent rating under Diagnostic Code 7800.  

Indeed, with respect to width of the Veteran's scar, the medical evidence of record demonstrates that at its widest, the Veteran's scar is in fact 1 cm wide, which is well over the 0.6 cm threshold required under Diagnostic Code 7800 to qualify as a characteristic of disfigurement.  The August 2013 VA examiner specifically found that the Veteran's scar was 4.5 cm long and 1 cm wide.  See the August 2013 VA examiner's report at 6.  While a 1 cm width was not specifically identified upon examination in September 2011, the September 2011 VA examiner did indicate that the Veteran's scar was surrounded by raised tissue extending 0.5 cm on either side of the scar.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected scar is in fact characterized by a second element of disfigurement based on width over a quarter-inch (0.6 cm).  

As noted above, a scar of the head, face, or neck with two or three characteristics of disfigurement, is rated 30 percent disabling.  Because the Veteran's scar manifests with two characteristics of disfigurement-i.e., elevation and a width greater than a quarter inch-a 30 percent rating is warranted.  

That stated, a rating higher than 30 percent under DC 7800 is not warranted.  The evidence does not demonstrate that any of the other six characteristics of disfigurement are shown.  In particular, with respect to the length of his scar, although the Veteran has asserted throughout the appeal period that his scar is between 12 and 14 centimeters long, the medical findings of record refute the Veteran's observation, as VA physicians on two separate occasions in September 2011 and August 2013 measured the scar's length to be only 4.5 centimeters in length.  The Veteran has submitted color photographs to VA to illustrate the size of his scar, but nothing in the photographs calls into question the clinical findings of both VA examiners.  See 38 C.F.R. § 4.118, DC 7800, Note (3) (instructing the adjudicator to take into consideration untouched color photographs when evaluating under these criteria).  The Board attaches quite a bit of probative weight to the clinical findings of skilled, unbiased professionals.  Stated differently, the observations of professionals are more probative and more credible than his lay evidence.  In this case, the clinical evidence indicating that the Veteran's service-connected scar is only 4.5 centimeters long outweighs the Veteran's own observations and estimates.

In addition, because the Veteran's scar is not at least six square inches (39 sq. cm.) in area, any amount of hypo- or hyper-pigmentation, abnormal skin texture, missing soft tissue, or indurated and inflexible skin exhibited by the scar would not qualify as a characteristic of disfigurement.  There is also no evidence of record indicating the presence of visible or palpable tissue loss, such that higher ratings greater than 30 percent can be awarded under Diagnostic Code 7800, notwithstanding the presence of disfiguring characteristics.  Indeed, the August 2013 VA examiner specifically indicated "no," when asked whether the Veteran exhibited gross distortion or asymmetry of facial features or visible or palpable tissue loss.  See the August 2013 VA examiner's report, at 7.  Accordingly, a 30 percent rating, but no higher, is warranted under Diagnostic Code 7800.  

Turning next to DC 7804, the RO awarded a 10 percent rating under this DC based on a finding that the Veteran's scar is painful.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  As the Veteran only has one scar, ratings higher than 10 percent (which are reserved for disabilities involving multiple scars) are simply unavailable.  

Note (2) of DC 7804 does allow for adding 10 percent to the scar evaluation if one or more scars are both unstable and painful; however, in this case, there is no indication in the record that the Veteran's scar is at all unstable.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (indicating that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The September 2011 VA examiner specifically noted that there is no atrophy, ulceration, breakdown of the skin, inflammation, or keloid formation, and the August 2013 VA examiner similarly answered "no" when asked if the Veteran's scar was unstable, with frequent loss of covering of skin over the scar.  

In light of the above, a rating greater than 10 percent under DC 7804 is not warranted.  

The Board has considered whether rating the Veteran under a difference diagnostic code would avail the Veteran.  Codes 7801 and 7802 do not apply because they only address scars other than those of the head, face or neck.  Additionally, as the Veteran's scar does not manifest in any disabling effects other than those contemplated in DC 7800 (disfigurement) and DC 7804 (pain), rating the scar under DC 7805 also would not avail the Veteran.  See the September 2011 VA examiner's report at 2 (indicating there is no inflexibility of the skin near the scar or limitation of movement due to the scar); see also the August 2013 VA examiner's report at 8 (indicating that the Veteran's scar or disfigurement has no functional impact).  

For all the foregoing reasons, the Board finds that a schedular rating in excess of 30 percent, but no higher, for the Veteran's left eye scar is warranted under DC 7800.  A schedular rating in excess of 10 percent under DC 7804 is not warranted at any time pertinent to this appeal.  For the reasons discussed below, the Board also finds that the Veteran's left eye scar has at no point been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

In this case, the discussion above reflects that the symptomatology associated with the Veteran's left eye scar-i.e. pain, disfigurement-is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.   Indeed, the August 2013 VA examiner specifically indicated that the Veteran's scar does not impact his ability to work.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).
At this time, the Veteran is not in receipt of compensation for any other service-connected disabilities.  As such, the question of whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria is moot.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his scar, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  


ORDER

A rating of 30 percent for scar, left eye is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for a tender scar, left eye is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


